     3:13-cr-30042-SEM-TSH # 195   Page 1 of 7                                E-FILED
                                                   Tuesday, 23 June, 2020 02:12:23 PM
                                                         Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                Plaintiff,              )
                                        )
     v.                                 ) Case No. 13-cr-30042-001
                                        )
JASON WALKER,                           )
                                        )
                Defendant.              )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Jason Walker’s Amended

Motion for Compassionate Release (d/e 191) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On November 7, 2016, Defendant Jason Walker was

sentenced to 72 months’ imprisonment and a 4-year term of

supervised released for conspiring to distribute heroin and 500

grams or more of a mixture or substance of methamphetamine in

violation of 21 U.S.C. 841(b)(1)(A). Defendant served his term of

imprisonment, and, on August 3, 2018, he began his term of


                               Page 1 of 7
     3:13-cr-30042-SEM-TSH # 195   Page 2 of 7




supervised release.

     On October 11, 2018, a petition for revocation was filed

seeking to revoke Defendant’s term of supervised release. Again, on

August 16, 2019, a supplemental petition to revoke was filed with

two new violations. On January 9, 2020, Defendant was found in

violation of a mandatory condition of his supervised release for

criminal trespass to a residence, domestic battery, and aggravated

battery. Defendant was sentenced to 50 months’ imprisonment and

a 3-year term of supervised release. Defendant is currently serving

his sentence at FCI Oxford and has a projected release date of

October 29, 2020.

     On June 2, 2020, Defendant filed a pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). See

d/e 188. On June 11, 2020, following the appointment of counsel

to represent Defendant, an Amended Motion for Compassionate

Release was filed. See d/e 191. Defendant seeks compassionate

release due to his health issues and the COVID-19 pandemic. On

June 16, 2020, the Government filed a response opposing

Defendant’s motion. See d/e 194. The Government argues that

Defendant has not established extraordinary and compelling


                              Page 2 of 7
     3:13-cr-30042-SEM-TSH # 195   Page 3 of 7




reasons to warrant a reduction.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate made his or her request, whichever is

earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of


                              Page 3 of 7
     3:13-cr-30042-SEM-TSH # 195   Page 4 of 7




     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     In this case, Defendant has met the 30-day requirement

pursuant to 18 U.S.C. § 3582(c)(1)(A) as he submitted a

compassionate release request to the warden of FCI Oxford more

than 30 days ago. See Amended Motion, d/e 191, p. 7; Response,

d/e 194, p. 9. The Government recognizes that Defendant met the

30-day requirement and that the warden of FCI Oxford denied

Defendant’s request. See Response, d/e 194, p. 9.

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in


                              Page 4 of 7
     3:13-cr-30042-SEM-TSH # 195   Page 5 of 7




his term of imprisonment. The spread of COVID-19 has presented

extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of

the virus, the Centers for Disease Control and Prevention (CDC) and

state governments have advised individuals to practice good hygiene

and social distancing and isolation. Social distancing can be

difficult for individuals living or working in a prison.

     Defendant admits that he does not suffer from any health

conditions that the CDC recognizes as high risk factors, but

Defendant argues that his conditions may create a high risk for him

personally. See Amended Motion, d/e 191, p.2. Defendant is a 41-

year-old white male who contends that he has scar tissue on his

lungs due to chemical burns from his manufacturing of

methamphetamine, high blood pressure, high cholesterol,

circulation issues, and high liver enzymes. Id. The Government

alleges that Defendant has not complained of or been treated for

any of these issues while at FCI Oxford. See Response, d/e 194,

pp. 13-14.

     The COVID-19 pandemic does not warrant the release of every

federal prisoner with health conditions that may make him more


                              Page 5 of 7
     3:13-cr-30042-SEM-TSH # 195   Page 6 of 7




susceptible to the disease. While the Court is sympathetic to

Defendant’s health conditions, he has not shown that he would be

at a higher risk at FCI Oxford than he would be if released. As of

June 22, 2020, there are no confirmed cases of COVID-19 at FCI

Oxford. See COVID-19 Cases, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed June 22, 2020).

     Additionally, the Court must reconsider the factors in §

3553(a). Defendant began his term of supervised release on August

3, 2018. Within two weeks on supervised release, he had tested

positive for an illegal substance. See Response, d/e 194. Within

three months, a petition to revoke was filed because Defendant

committed criminal trespass to a residence. Id. The Court showed

leniency and ordered Defendant to participate in inpatient

treatment, but Defendant was discharged from the program for

violating program rules. Id. Not even a year into his term of

supervised release, Defendant was charged with domestic battery in

Adams County for grabbing a woman by the hair and dragging her

into a residence. Id. The next day, while in the Adams County Jail,

Defendant committed aggravated battery by striking another inmate

in the head multiple times. Id. Defendant has not participated in


                              Page 6 of 7
     3:13-cr-30042-SEM-TSH # 195   Page 7 of 7




any BOP rehabilitation programming. At this point, Defendant has

not had enough time to show he has been rehabilitated. Based on

the history and characteristics of Defendant and the nature and

circumstances of the offense, the Court finds that reconsideration of

the factors in § 3553(a) concludes that Defendant is not entitled to

compassionate release.

     The Court, taking all the relevant facts into account, finds that

Defendant has not established the existence of extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Walker’s pro se

motion (d/e 188) and amended motion for compassionate release

(d/e 191) are DENIED. This ruling does not preclude Defendant

from filing another motion for compassionate release in the future if

circumstances change. The Clerk is DIRECTED to send a copy of

this Opinion to FCI Oxford.

ENTER: June 23, 2020.

                                   s/ Sue E. Myerscough
                                   SUE E. MYERSCOUGH
                                   UNITED STATES DISTRICT JUDGE

                              Page 7 of 7
